Citation Nr: 9919227	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel






INTRODUCTION

The veteran had active service from February 1953 to February 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO rating decision that denied service 
connection for bilateral hearing loss.  The veteran submitted 
a notice of disagreement in July 1998, and the RO issued a 
statement of the case in August 1998.  The veteran submitted 
a substantive appeal in September 1998.

In his brief informal hearing presentation before the Board, 
the veteran's representative raised the issue of entitlement 
to service connection for tinnitus.  This issue, which has 
not been adjudicated by the RO, will not be addressed by the 
Board and is referred to the RO.


REMAND

A review of the record reflects that in a statement provided 
with his substantive appeal, the veteran set forth his 
contention that his bilateral hearing loss is due to the in-
service accident which resulted in the right ear laceration, 
for which service connection has already been established.  
When examined for VA purposes in January 1998, however, one 
of the examining physicians indicated that the veteran's 
current hearing loss was due to "explosions and gunfire in 
Korea" and "noise exposure during the Korean War."  

As indicated above, the veteran served from February 1953 to 
February 1957.  His service discharge certificate reflects 
that he had 1 year and 3 months of foreign and or sea 
service, although it does not show that the veteran ever 
served in Korea.  Furthermore, while the veteran's service 
personnel records are not associated with the claims file, 
his medical records strongly suggest that he served in the 
United States until December 1954, after which his precise 
duty location is not clear.  (Records do show, however, 
treatment in Japan.)  Since the Korean War Armistice was 
signed in July 1953, it seems highly improbable that the 
veteran would have been exposed to any noise during the 
Korean War.  Nevertheless, as the veteran did serve in the 
Marine Corps, it also seems probable that he would have 
experienced some exposure to "explosions and gunfire," in 
Korea or otherwise.  As indicated, a VA examining physician 
appears to believe certain service noise exposure 
precipitated the veteran's current hearing loss.  This 
opinion, however, does not reflect that any consideration was 
given to the veteran's extensive post service noise exposure 
in construction work, noted by the VA audiologist in 1998, 
(as well as by an examining physician in 1974). 

It has been held by the U.S. Court of Appeals for Veterans 
Claims, that where there is a reasonable possibility that a 
current condition of the veteran is related to or is a 
residual of a condition experienced in service, VA should 
seek a medical opinion as to whether the veteran's current 
condition is in any way related to or a residual of the 
condition experienced in service.  Horowitz v. Brown, 5 Vet. 
App. 217 (1993).

Moreover, where threshold requirements for hearing disability 
are not met until several years after separation from 
service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In such cases, consideration is given as to whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  Id.  

In this case, the veteran's service personnel records are not 
in the claims folder. These records would be helpful in 
establishing the veteran's principal duties, assignments, and 
locations, and the RO should seek to obtain them from the 
National Personnel Records Center (NPRC).  After that has 
been accomplished, the claims file should be referred to a VA 
physician for an opinion regarding the etiology of the 
veteran's current hearing loss.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should directly contact the NPRC and 
attempt to obtain copies of the veteran's service 
personnel records.

2.  Next, the RO should refer the claims file, 
including the evidence obtained as a result of this 
Remand, and a copy of this Remand, to a VA 
physician knowledgeable in treating hearing loss.  
This physician should be asked to review all the 
evidence of record, and render an opinion as to:  

(a)  whether it is at least as likely as not 
that the veteran's bilateral hearing loss is 
related to any noise to which the veteran may 
have been exposed in service;

(b)  whether it is at least as likely as not 
that the veteran's bilateral hearing loss is 
related to or a residual of the veteran's 
right ear injury; and

(c)  whether it is at least as likely as not 
that the veteran's bilateral hearing loss is 
attributable to post service events, as for 
instance, a career in construction work.  

In expressing his or her opinion, the physician 
should include citation to appropriate supporting 
records, and in the event any opinion reached is 
inconsistent with any medical opinion already of 
record (as, for example, that of the VA physician 
who provided his opinion in January 1998, to the 
effect that the veteran's hearing problems were 
related to noise exposure during the Korean War), 
an explanation to account for any such 
inconsistency should be offered.  A notation that a 
review of the claims file was conducted should also 
be made part of any report provided, and in the 
event it is deemed necessary to examine the veteran 
in order to provide answers to the questions posed, 
that should be so arranged.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

4.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for bilateral 
hearing loss.  If the decision remains adverse to 
the veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, both of whom should be given a 
reasonable opportunity to respond before the case 
is returned to the Board for further review.  

By this Remand, the Board intimates no opinion as to the 
ultimate outcome of this case, and although the veteran need 
take no action unless otherwise notified, he may furnish 
additional evidence and argument while the case is in Remand 
status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


